 

Exhibit 10.1

SECURITIES REPURCHASE AGREEMENT

SECURITIES REPURCHASE AGREEMENT (this “Agreement”), entered into on March 29,
2018 by and between Emmaus Life Sciences, Inc. (“Emmaus”) and Sarissa Capital
Offshore Master Fund LP (“Sarissa”), with reference to the following facts:

RECITALS:

A.

Sarissa owns, of record and beneficially, 1,197,657 issued and outstanding
shares of Emmaus common stock (the “Shares”) and Common Stock Purchase Warrants,
Warrant Nos. WO614-17-A, WO614-18, WO813-31-C, and WO813-32-B, to purchase in
the aggregate up to 800,000 shares of Emmaus common stock (the “Warrants”);

B.

Emmaus desires to repurchase from Sarissa, and Sarissa is willing to sell to
Emmaus, 700,000 of the Shares (the “Purchased Shares”) and the Warrants
(collectively, the “Securities”) on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants of the parties
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I
PURCHASE AND SALE OF SECURITIES

1.1Purchase and Sale.  Concurrently with the execution and delivery of this
Agreement, Emmaus shall purchase from Sarissa, and Sarissa shall sell, assign,
transfer, convey and deliver to Emmaus, the Securities, free and clear of all
pledges, security interests, liens, charges, options, conditional sales
contracts, claims, restrictions, covenants, or other encumbrances or
restrictions (other than restrictions under applicable securities laws) of any
nature whatsoever (collectively, (“Liens”), against Emmaus’s payment to Sarissa
of $7,500,000 (the “Purchase Price”) by wire transfer to an account of Sarissa
designated by Sarissa for this purpose.

1.2Deliveries.  Concurrently with the execution and delivery of this Agreement,
Sarissa shall: (a) deliver to Emmaus’s stock transfer agent one or more stock
certificates representing the Purchased Shares, with the reverse side or sides
of the certificate or certificates duly completed and executed, and a duly
completed and executed Certificate Transfer Instruction Form in the form
attached hereto as Exhibit A; and (b) deliver to Emmaus the Warrants, together
with duly completed Assignments thereof in the form attached as Exhibit B to the
Warrants.  Upon receipt of the foregoing, Emmaus shall pay to Sarissa the
Purchase Price provided in Section 1.1 and shall arrange for the prompt
reissuance to Sarissa of one or more stock certificates representing the balance
of the Shares.  Notwithstanding the delivery or non-delivery of the Warrants and
the Assignments as provided above, upon payment of the Purchase Price, the
Warrants shall be canceled and be of no further force or effect.

A - 1

--------------------------------------------------------------------------------

 

ARTICLE II
SARISSA’S REPRESENTATIONS AND WARRANTIES

Sarissa represents and warrants to Emmaus as follows:

2.1Ownership.  Sarissa is the record and beneficial owner and holder of the
Securities, free and clear of any Liens. The sale and delivery to Emmaus of the
Securities will vest in Emmaus ownership of the Securities, free and clear of
any Liens.  The Warrants constitute all of the Emmaus common stock purchase
warrants owned of record or beneficially by Sarissa and its affiliates.

2.2Authorization.  Sarissa is duly formed, validly existing and in good standing
under the laws of its jurisdiction of organization or formation, and has all
partnership power and authority to enter into this Agreement and instruments
referred to herein to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Sarissa of this
Agreement, and the consummation by Sarissa of the transactions contemplated
hereby, have been duly authorized by all necessary action on the part of
Sarissa.  This Agreement has been duly executed and delivered by Sarissa and
constitutes the valid and binding obligation of Sarissa, enforceable against
Sarissa in accordance with its terms.

2.3Consent of Third Parties; Violations.  Neither the execution, delivery or
performance of this Agreement by Sarissa, nor the consummation by it of the
obligations and transactions contemplated hereby, requires any consent of,
authorization by, exemption from, filing with or notice to any governmental
entity or any other entity or person other than filings under applicable
securities laws.  Neither the execution and delivery of this Agreement by
Sarissa, the performance by Sarissa of its obligations hereunder nor the
consummation by Sarissa of the transactions contemplated hereby will (i) result
in a violation or breach of, or constitute (with or without notice or lapse of
time or both) a default under, or conflict with any provisions of the
organizational documents of Sarissa or (ii) violate, or require any consent,
approval, or notice under any provision of any judgment, order or decree or any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
order, judgment, decree or legal requirement applicable to Sarissa.

2.4Sophistication; Disclaimer and Non-reliance.  Sarissa, by reason of the
business and financial experience of its management, has the capacity to protect
its own interests in connection with the transactions contemplated by this
Agreement and has had the opportunity to consult counsel or other advisors with
respect thereto.  Neither Emmaus nor any of its affiliates or representatives is
making any representation or warranty of any kind or nature whatsoever, oral or
written, express or implied, except as expressly set forth in Article III, and
Emmaus hereby disclaims any such other representations and warranties.  Sarissa
is a sophisticated seller and has made its own independent investigation, review
and analysis regarding the Securities and the transactions contemplated hereby.
Sarissa acknowledges that neither Emmaus nor any of its affiliates or
representatives is making, directly or indirectly, any representation or
warranty, except as expressly as forth in Article III.

2.5Broker.  There is no broker, investment banker, financial advisor, finder or
other person which has been retained by or is authorized to act on behalf of
Sarissa who might be entitled to any fee or commission for which Emmaus will be
liable in connection with the execution of this Agreement and the consummation
of the transactions contemplated hereby.

2

-  .

--------------------------------------------------------------------------------

 

ARTICLE III
EMMAUS’S REPRESENTATIONS AND WARRANTIES

Emmaus hereby represents and warrants to Sarissa as follows:

3.1Authorization.  Emmaus is duly formed, validly existing and in good standing
under the laws of its jurisdiction of incorporation, and has all corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by Emmaus of this Agreement, and
the consummation by Emmaus of the transactions contemplated hereby, have been
duly authorized by all necessary action on the part of Emmaus.  This Agreement
has been duly executed and delivered by Emmaus and constitutes the valid and
binding obligation of Emmaus, enforceable against Emmaus in accordance with its
terms.

3.2Consent of Third Parties; Violations.  Neither the execution, delivery or
performance of this Agreement by Emmaus, nor the consummation by it of the
obligations and transactions contemplated hereby, requires any consent of,
authorization by, exemption from, filing with or notice to any governmental
entity or any other entity or person other than filings under applicable
securities laws.  Neither the execution and delivery of this Agreement by
Emmaus, the performance by Emmaus of its obligations hereunder nor the
consummation by Emmaus of the transactions contemplated hereby will (i) result
in a violation or breach of, or constitute (with or without notice or lapse of
time or both) a default under, or conflict with any provisions of the
organizational documents of Emmaus or (ii) violate, or require any consent,
approval, or notice under any provision of any judgment, order or decree or any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
order, judgment, decree or legal requirement applicable to Emmaus.

3.3Certain Transactions.  Neither Emmaus, any subsidiary thereof nor any
director, officer, employee, agent or representative of Emmaus or any such
subsidiary (including any investment banker or similar broker) is presently
engaged in or in the last 90 days has engaged in any material discussions or
negotiations regarding the possible sale or other disposition, directly or
indirectly, of all or substantially all of the business or assets (including by
license) of Emmaus or any such subsidiary, whether by merger, stock purchase,
asset purchase or otherwise.

ARTICLE IV
POST-CLOSING COVENANTS

4.1Further Assurances.  Each party shall, at any time and from time to time, at
the request of the other party, execute and deliver such other instruments as
the other party may reasonably request in order to effectively consummate the
transactions contemplated hereby.

ARTICLE V
MISCELLANEOUS

5.1Amendment and Waiver.  This Agreement may be amended only in a writing signed
by the parties.

5.2Counterparts. This Agreement may be executed, including electronically or in
PDF or by facsimile, simultaneously in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement and shall

3

-  .

--------------------------------------------------------------------------------

 

become effective when one or more counterparts have been signed by each of the
parties hereto and delivered to the other.

5.3Expenses.  Each of the parties shall pay all costs and expenses incurred by
it in negotiating and preparing this Agreement and in carrying out the
transactions contemplated hereby.

5.4Construction.  This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the State of
Delaware, without giving effect to provisions thereof regarding conflict of
laws.

5.5Headings.  The subject headings of Articles and Sections of this Agreement
are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.

5.6Assignment.  This Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

5.7Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous agreements or understandings
among the parties hereto.

5.8Third Parties.  Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person, other than the parties to this
Agreement and their respective successors and assigns, any rights or remedies
under or by reason of this Agreement.

5.9Interpretative Matters.  Unless the context otherwise requires, (a) all
references to Articles, Sections or Schedules are to Articles, Sections or
Schedules in this Agreement, (b)  words in the singular or plural include the
singular and plural, and pronouns stated in either the masculine, the feminine
or neuter gender shall include the masculine, feminine and neuter and (c)
whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

5.10No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.

[Signature Page Follows]




4

-  .

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Securities Repurchase
Agreement as of the date first above written.

 

 

 

Emmaus Life Sciences, Inc.

 

 

 

 

 

By:/s/ Yutaka Niihara

 

Yutaka Niihara, M.D., M.P.H.

 

Chairman and Chief Executive Officer

 

 

 

 

 

Sarissa Capital Offshore Master Fund LP

 

 

 

By:Sarissa Capital Offshore Fund GP LLC, its general partner

 

 

 

 

 

By:/s/ Mark DiPaolo

 

Mark DiPaolo

 

Authorized Person

 

 

 

5

-  .